DETAILED ACTION

Status of Claims
This is a non-final action in reply to the application filed on October 20, 2020.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 10/20/22 and 2/17/2022 have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-13 falls within statutory class of a process, claims 14-19 falls within statutory class of an article of manufacturing and claim 20 falls within statutory class of a system.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
Claims 1, 14 and 20:
[a processor configured to:]
receiv[e/ing] a first input associated with a set of orders to be produced at a production facility; 
receiv[e/ing] a second input associated with a set of production lines of the production facility to be used for a production of the set of orders; 
extract[ing], based on the received first input and the received second input, a set of production-related datapoints, each of which is required for a production planning of the set of orders; 
receiv[e/ing] a third input associated with a set of constraints associated with the production planning; 
generat[e/ing] a Quadratic Unconstrained Binary Optimization (QUBO) formulation based on the extracted set of production-related datapoints and the received third input; 
submit[ting] the generated QUBO formulation to a first optimization solver machine; 
receiv[e/ing] a first solution of the submitted QUBO formulation from the first optimization solver machine; and 
determin[e/ing], based on the received first solution, a schedule to be used for the production of the set of orders on the set of production lines.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within Mental Processes: concepts performed in the human mind including an observation, evaluation, judgment and opinion, and Certain Methods of Organizing Human Activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors; business relations. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor is recited at a high level of generality, i.e., as a generic processor. This generic processor is no more than mere instructions to apply the exception using a generic processor component. Further, processor configured to cause receiving/determining/transmitting data is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a user/service subsystem is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic processor type structure at ¶ 0041:  “The processor 202 my include suitable logic, circuitry, and/or interfaces that may be configure to execute program instructions associated with different operations to be executed by the system 102. The processor may include any suitable special-purpose or general-purpose computer.” See also Figure 2. Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2-13 and 15-19 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 2 and 18 further limit the abstract idea that the set of constraints comprises at least one of: a first constraint which determines a first maximum number of orders producible in a day without incurring a first penalty, a second constraint which determines a second maximum number of orders producible within a production bucket without incurring a second penalty, a third constraint which determines an earliest start date of the production without incurring a third penalty, a fourth constraint which determines a latest end date of the production without incurring a fourth penalty, a fifth constraint which determines a maximum of a first number of orders producible in a first number of sequential production slots without incurring a fifth penalty, and a sixth constraint which determines a minimum number of unoccupied production slots between a pair of occupied production slots without incurring a sixth penalty (a more detailed abstract idea remains an abstract idea). Claims 3 and 15 further limit the abstract idea that the first input comprises one or more of: attributes associated with each of the set of orders, an order quantity, and a fulfilment schedule for the set of orders (a more detailed abstract idea remains an abstract idea). Claims 4 and 19 further limit the abstract idea that the second input comprises one or more of: first information associated with a set of production slots in each of the set of production lines, and second information associated with a day-wise availability of each of the set of production lines (a more detailed abstract idea remains an abstract idea). Claims 5 and 16 further limit the abstract idea by calculating, based on the received first input and the received second input, a first set of parameters required for the production planning; and generating the QUBO formulation further based on the calculated first set of parameters (a more detailed abstract idea remains an abstract idea). Claim 6 further limit the abstract idea that the calculated first set of parameters comprises: a first parameter representing a production interval for each production bucket of a set of production buckets required for the production of the set of orders, and a second parameter representing a warning level associated with the production interval (a more detailed abstract idea remains an abstract idea). Claims 7 and 17 further limit the abstract idea by formulating, based on the extracted set of production-related datapoints and the calculated first set of parameters, an objective function which models a problem of the production planning as a constraint optimization problem, the formulated objective function minimizes a total warning level associated with a violation of at least one of the set of constraints; and generating the QUBO formulation further based on the formulated objective function (a more detailed abstract idea remains an abstract idea). Claim 8 further limit the abstract idea that by encoding each of the set of constraints into the generated QUBO formulation based on the received third input (a more detailed abstract idea remains an abstract idea). Claim 9 further limit the abstract idea that the encoding comprising: identifying one or more logical constraints in the set of constraints based on the received third input; and transforming each of the identified one or more logical constraints into a QUBO format, wherein the QUBO formulation is generated further based on the transformation (a more detailed abstract idea remains an abstract idea). Claim 10 further limit the abstract idea that by computing a total warning level based on the determined schedule, wherein the computed total warning level indicates a total penalty incurred as a result of violation of at least one of the set of constraints in the determined schedule (a more detailed abstract idea remains an abstract idea). Claim 11 further limit the abstract idea by displaying the determined schedule and the computed total warning level on a user device (a more detailed abstract idea remains an abstract idea). Claim 12 further limit the abstract idea by transforming the generated QUBO formulation into an Ising formulation; and submitting the Ising formulation to a second optimization solver machine (a more detailed abstract idea remains an abstract idea). And claim 13 further limit the abstract idea by receiving, from the second optimization solver machine, a second solution of the submitted Ising formulation; and determining the schedule based on the received second solution (a more detailed abstract idea remains an abstract idea). The identified recitation of the dependents claims falls within the Mental Processes: concepts performed in the human mind including an observation, evaluation, judgment and opinion and Certain Methods of Organizing Human Activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors; business relations.  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 12-14, 16-17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venturelli et al., Job Shop Scheduling Solver based on Quantum Annealing, https://doi.org/10.48550/arXiv.1506.08479, 17 October 2016, hereinafter “Venturelli”. 
Claim 1:
Venturelli as shown discloses a method, the method comprising:
receiving a first input associated with a set of orders to be produced at a production facility (page 1, A. Problem definition and conventions, 
    PNG
    media_image1.png
    47
    421
    media_image1.png
    Greyscale
”);

    PNG
    media_image2.png
    254
    443
    media_image2.png
    Greyscale
receiving a second input associated with a set of production lines of the production facility to be used for a production of the set of orders (page 1, Problem definition and conventions, 




);

    PNG
    media_image3.png
    154
    432
    media_image3.png
    Greyscale
 extracting, based on the received first input and the received second input, a set of production-related datapoints, each of which is required for a production planning of the set of orders (page 2, II QUBO problem formulation: “We assign a set of binary variables for each operation, corresponding to various possible discrete starting times the operation can have:



receiving a third input associated with a set of constraints associated with the production planning (page 2, II QUBO problem formulation, A. Constraints: ”We account for the various constraints by adding penalty terms to the QUBO problem.”);

generating a Quadratic Unconstrained Binary Optimization (QUBO) formulation based on the extracted set of production-related datapoints and the received third input (pages 2-4, QUBO problem formulation. See figure 1 and pages 9-10 Appendix A: JSP and QUBO formulation);
submitting the generated QUBO formulation to a first optimization solver machine (page 4, III. QUBO formulation refinements “Although the above formulation proves sufficient for running JSPs on the D-Wave machine, we explore a few potential refinements. The first pushes the limit of simple variable pruning by considering more advanced criteria for reducing the possible execution window of each task. The second refinement proposes a compromise between the decision version of the JSP and a full optimization version.” And see also pages 4-6. IV. Ensemble and pre-characterization and compilation and Appendix B. Computational strategy: “This appendix elaborates on the compilation methods and the quantum annealing implementation of a full optimization solver based on the decision version and a binary search as outlined in the main text.”);
 receiving a first solution of the submitted QUBO formulation from the first optimization solver machine (page 6: V. Results of Test Rungs and Discussion: “A complete quantum annealing JSP solver designed to solve an instance to optimality using our proposed formulation will require the independent solution of several embedded instances {HT }, each corresponding to a different timespan T.”); 
and determining, based on the received first solution, a schedule to be used for the production of the set of orders on the set of production lines (page 8: VI. Conclusions: “The time-indexed formulation then provides QUBO problem solutions that can straightforwardly be represented as Gantt charts of the schedules. […] The use of the decision version of the problem can be combined with a properly designed search strategy (the simplest being a binary search) in order to be able to seek the minimum value of the common deadline of feasible schedules.” See also page 11, Appendix B, 2. Quantum annealing optimizer solver: 

    PNG
    media_image4.png
    92
    422
    media_image4.png
    Greyscale
);
Claims 14 and 20:
The limitations of claims 14 and 20 (page 7: “On the quantum annealer installed at NASA Ames”) encompass substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1, as described above. 
Claim 2:
Venturelli as shown discloses the following limitations:
wherein the set of constraints comprises at least one of: a first constraint which determines a first maximum number of orders producible in a day without incurring a first penalty, a second constraint which determines a second maximum number of orders producible within a production bucket without incurring a second penalty, a third constraint which determines an earliest start date of the production without incurring a third penalty, a fourth constraint which determines a latest end date of the production without incurring a fourth penalty, a fifth constraint which determines a maximum of a first number of orders producible in a first number of sequential production slots without incurring a fifth penalty, and a sixth constraint which determines a minimum number of unoccupied production slots between a pair of occupied production slots without incurring a sixth penalty (pages 2-3: A. Constraints,  “We account for the various constraints by adding penalty terms to the QUBO problem. For example, an operation must start once and only once, leading to the constraint and associated penalty function […] There can only be one job running on each machine at any given point in time,”);
Claim 18:
The limitations of claim 18 encompasses substantially the same scope as claim 2. Accordingly, those similar limitations are rejected in substantially the same manner as claim 2, as described above.

Claim 5:
Venturelli as shown discloses the following limitations:
further comprising: calculating, based on the received first input and the received second input, a first set of parameters required for the production planning; and generating the QUBO formulation further based on the calculated first set of parameters (page 2, II QUBO problem formulation: “We assign a set of binary variables for each operation, corresponding to various possible discrete starting times the operation can have:

    PNG
    media_image3.png
    154
    432
    media_image3.png
    Greyscale



” see also page 3, figure 1 and pages 9-10: Appendix A: JSP and QUBO formulation);
Claim 16:
The limitations of claim 16 encompasses substantially the same scope as claim 5. Accordingly, those similar limitations are rejected in substantially the same manner as claim 5, as described above.
Claim 6:
Venturelli as shown discloses the following limitations:
wherein the calculated first set of parameters comprises: a first parameter representing a production interval for each production bucket of a set of production buckets required for the production of the set of orders, and a second parameter representing a warning level associated with the production interval (page 10 
    PNG
    media_image5.png
    611
    442
    media_image5.png
    Greyscale
the first parameter production interval i.e., time window, completion time of operations and the second parameter warning level i.e., cumulative penalty, maximum total penalty);
Claim 7:
Venturelli as shown discloses the following limitations:
further comprising: formulating, based on the extracted set of production-related datapoints and the calculated first set of parameters, an objective function which models a problem of the production planning as a constraint optimization problem, the formulated objective function minimizes a total warning level associated with a violation of at least one of the set of constraints; (page 3, 
    PNG
    media_image6.png
    554
    461
    media_image6.png
    Greyscale
);
 and generating the QUBO formulation further based on the formulated objective function (pages 9-10, Appendix A: JSP and QUBO formulation: “In this appendix we expand on the penalty form used for the constraints and the alternative reward-based formulations as well as the timespan discrimination scheme”);

Claim 17:
The limitations of claim 17 encompasses substantially the same scope as claim 7. Accordingly, those similar limitations are rejected in substantially the same manner as claim 7, as described above.
Claim 8:
Venturelli as shown discloses the following limitations:
further comprising encoding each of the set of constraints into the generated QUBO formulation based on the received third input (pages 9-10, Appendix A: JSP and QUBO formulation, 1. Penalties versus rewards formulation: “The encoding of constraints as terms in a QUBO problem can either reward the respecting of these constraints or penalize their violation. Although the distinction may at first seem artificial, the actual QUBO problem generated differs and can lead to different performance on an imperfect annealer.”);
Claim 9:
Venturelli as shown discloses the following limitations:
wherein the encoding comprising: identifying one or more logical constraints in the set of constraints based on the received third input; and transforming each of the identified one or more logical constraints into a QUBO format, wherein the QUBO formulation is generated further based on the transformation (page 4 
    PNG
    media_image7.png
    262
    432
    media_image7.png
    Greyscale
see also appendix A);
Claim 10:
Venturelli as shown discloses the following limitations:

    PNG
    media_image8.png
    329
    425
    media_image8.png
    Greyscale
further comprising computing a total warning level based on the determined schedule, wherein the computed total warning level indicates a total penalty incurred as a result of violation of at least one of the set of constraints in the determined schedule (page 10:     
 






																	);











Claim 12:
Venturelli as shown discloses the following limitations:
further comprising: transforming the generated QUBO formulation into an Ising formulation; (page 10, Appendix B: Computational strategy. 
    PNG
    media_image9.png
    650
    442
    media_image9.png
    Greyscale
);
and submitting the Ising formulation to a second optimization solver machine (page 11, 2. Quantum annealing optimization solver);



Claim 13:
Venturelli as shown discloses the following limitations:
further comprising: receiving, from the second optimization solver machine, a second solution of the submitted Ising formulation; and determining the schedule based on the received second solution (page 6: V. Results of Test Rungs and Discussion: “A complete quantum annealing JSP solver designed to solve an instance to optimality using our proposed formulation will require the independent solution of several embedded instances {HT }, each corresponding to a different timespan T.” And page 8: “The time-indexed formulation then provides QUBO problem solutions that can straightforwardly be represented as Gantt charts of the schedules.”); 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4, 11, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Venturelli et al., Job Shop Scheduling Solver based on Quantum Annealing, https://doi.org/10.48550/arXiv.1506.08479 17 October 2016, hereinafter “Venturelli” as applied to claims 1 and 14 above, further in view of Lilly et al., (US 6,801,820 B1) hereinafter “Lilly”.
Claim 3:
Venturelli as explained above teaches a first input associated with a set of orders i.e., jobs and a second input associated with a set of production lines i.e., machines. Venturelli is silent with regard to the following limitations. However Lilly in an analogous art of scheduling management for the purpose of providing the following limitations as shown does:
wherein the first input comprises one or more of: attributes associated with each of the set of orders, an order quantity, and a fulfilment schedule for the set of orders (col. 14, lines 53-54: “Based upon the quantity specified by the work order and the scrap or yield definitions, the input or output quantities and material requirement for each operation are determined by the following process prior to scheduling”);
Both Venturelli and Lilly teach scheduling management. Venturelli teaches in page 1: “that the established programming and program running techniques for quantum annealers seem to be particularly amenable to scheduling problems.” Lilly teaches in the Abstract:  “A computerized system is provided for scheduling a plurality of work orders in a manufacturing process.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Lilly would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lilly to the teaching of Venturelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as the first input comprises one or more of: attributes associated with each of the set of orders, an order quantity, and a fulfilment schedule for the set of orders into similar systems.  Further, as noted by Lilly “ provide a scheduling system which includes a method and means for allowing the user to specify a minimum and maximum resource capacity needed to perform each operation being scheduled, in order to optimize utilization of each resource in the manufacturing facility.” (Lilly, col. 3, lines 3-6).
Claim 15:
The limitations of claim 15 encompasses substantially the same scope as claim 3. Accordingly, those similar limitations are rejected in substantially the same manner as claim 3, as described above.
Claim 4:
Venturelli as explained above teaches a first input associated with a set of orders i.e., jobs and a second input associated with a set of production lines i.e., machines. Venturelli is silent with regard to the following limitations. However Lilly in an analogous art of scheduling management for the purpose of providing the following limitations as shown does:
wherein the second input comprises one or more of: first information associated with a set of production slots in each of the set of production lines, and second information associated with a day-wise availability of each of the set of production lines (Figures 5 and 6, figure 5 is a graphical representation of a capacity vector and figure 6 is a graphical representation of a load vector, see also col. 8 lines 14-17: “there are five machine operators available during the two hours represented by the middle twelve notches in the capacity vector, and three machine operators available during the one hour represented by the last six notches in the capacity vector.”);
Both Venturelli and Lilly teach scheduling management. Venturelli teaches in page 1: “that the established programming and program running techniques for quantum annealers seem to be particularly amenable to scheduling problems.” Lilly teaches in the Abstract:  “A computerized system is provided for scheduling a plurality of work orders in a manufacturing process.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Lilly would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lilly to the teaching of Venturelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the second input comprises one or more of: first information associated with a set of production slots in each of the set of production lines, and second information associated with a day-wise availability of each of the set of production lines into similar systems.  Further, as noted by Lilly “ provide a scheduling system which includes a method and means for allowing the user to specify a minimum and maximum resource capacity needed to perform each operation being scheduled, in order to optimize utilization of each resource in the manufacturing facility.” (Lilly, col. 3, lines 3-6).
Claim 19:
The limitations of claim 19 encompasses substantially the same scope as claim 4. Accordingly, those similar limitations are rejected in substantially the same manner as claim 4, as described above.
Claim 11:
Venturelli as explained above teaches the determined schedule and the computed total warning level. Venturelli is silent with regard to the following limitations. However Lilly in an analogous art of scheduling management for the purpose of providing the following limitations as shown does:
further comprising displaying the determined schedule and the computed total warning level on a user device (Figure 7 illustrate a display of the schedule” and col. 13, lines 64-67: “8. IF AT ANY TIME THE BOUNDARIES OF THE SCHEDULE ARE EXCEEDED, ABORT THE SCHEDULING ROUTINE AND REPORT THE APPROPRIATE RESULT”);
Both Venturelli and Lilly teach scheduling management. Venturelli teaches in page 1: “that the established programming and program running techniques for quantum annealers seem to be particularly amenable to scheduling problems.” Lilly teaches in the Abstract:  “A computerized system is provided for scheduling a plurality of work orders in a manufacturing process.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Lilly would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lilly to the teaching of Venturelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as displaying the determined schedule and the computed total warning level on a user device into similar systems.  Further, as noted by Lilly “ provide a scheduling system which includes a method and means for allowing the user to specify a minimum and maximum resource capacity needed to perform each operation being scheduled, in order to optimize utilization of each resource in the manufacturing facility.” (Lilly, col. 3, lines 3-6).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623